                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION-BAY CITY

IN RE:                                                         CHAPTER 13
Antquineshia M Harris                                          CASE NO: 18-22366
XXX-XX-6560                                                    JUDGE DANIEL S. OPPERMAN
              Debtor(s)
___________________________________/


                                                PAYMENT ORDER

      The above named Debtor(s) having filed a Petition for relief under Chapter 13 of the Bankruptcy Code, and
upon Motion of the Debtor(s),


         IT IS HEREBY ORDERED that Bells and Birds, 7870 Knapp Road, Houghton Lake, MI 48629 forward to at
the following address: Chapter 13 Trustee – Office of Thomas W. McDonald, Jr., PO BOX 613286, Memphis, TN
38101, $_69.23_ per bi-weekly from the future gross income until the further Order of the Court and that it cease and
desist from giving effect to any prior or future garnishment or assignment of the Debtor’s income except for Order for
child support, or alimony, current withholding taxes, union dues, and all other insurance premiums. Debtor’s Chapter
13 payment shall not be deducted from Debtor’s vacation pay.

Signed on December 17, 2018




        18-22366-dob        Doc 10     Filed 12/17/18      Entered 12/17/18 14:11:34         Page 1 of 1
